DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 13, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the first bar”, “the second bar”, and “the third bar” which lack proper antecedent basis in the claims.
Claim 5 recites “the at least one piston” which does not agree in number with the previously-cited limitation “a plurality of pistons”.  It is not clear how many pistons are required by the claim.  Claims 6-8 and 13 are dependent on indefinite claim 5.
Claim 30 recites “the controller” which lacks proper antecedent basis in the claims.
Claims 31 and 32 recite “the cross member” which lacks proper antecedent basis in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-11, 14, 16-18, 20, 21, 23, 24, 29, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huntoon et al. (US 5,772,385), hereafter referred to as Huntoon.
Consider claim 1.  Huntoon teaches a rotating container dumper, comprising:  a bin assembly (24) having at least one opening (36) for receiving a container; a frame (22) configured to receive the bin assembly; and a linkage system (see fig. 3) operably coupled to the frame and the bin assembly; wherein the linkage system is configured to rotate the bin assembly between a home position (fig. 4A), where the bin assembly is disposed within the frame and a first opening (36) of the at least one opening is positioned at a top of the bin assembly, and a deployed position (fig. 4D), where the bin assembly is disposed outside of the frame and the first opening of the at least one opening is positioned at a bottom of the bin assembly.
Consider claim 9.  Huntoon teaches that the frame includes a plurality of side members (28) and a plurality of cross members (30, 105, 68) extending between the plurality of side members.
Consider claim 10.  Huntoon teaches a coupling structure (46b, 66b, etc.) that is secured to the bin assembly and operably couples the bin assembly and the linkage system.
Consider claim 11.  Huntoon teaches that the coupling structure includes a coupling member (46b, 66b), a first stopper (72) coupled to and extending upwardly from the coupling member, and a second stopper (120) coupled to and extending downwardly from the coupling member, the coupling member being coupled to the bin assembly and extending between the first and second sets of bars of the linkage system (see fig. 3).
Consider claim 14.  Huntoon teaches a method of rotating a container dumper, the method comprises:  providing a frame (22) having a plurality of side members (28) and a plurality of cross members (30, 105, 68) extending between the plurality of side members; disposing a bin assembly (24) having at least one opening (36) within the frame in a home position (fig. 4A) where a first opening (36) of the at least one opening is positioned at a top of the bin assembly, a linkage system (see fig. 3) operably coupling the bin assembly to the frame; rotating the bin assembly, via the linkage system, from the home position to a deployed position (fig. 4D), where the bin assembly is disposed outside of the frame and the first opening of the at least one opening is positioned at a bottom of the bin assembly; and rotating the bin assembly, via the linkage system, from the deployed position to the home position (via extension and retraction of 26).
Consider claim 16.  Huntoon teaches that disposing the bin assembly within the frame includes disposing the bin assembly within the frame such that a center of gravity of the bin assembly remains within an envelope of the frame when rotating the bin assembly from the home position to the deployed position (remains within plane of figs. 4A-4D).
Consider claim 17.  Huntoon teaches that disposing the bin assembly within the frame includes disposing the bin assembly within the frame such that a center of gravity of the bin assembly remains within an envelope of the frame when rotating the bin assembly from the deployed position to the home position (remains within plane of figs. 4A-4D).
Consider claim 18.  Huntoon teaches that rotating the bin assembly from the home position to the deployed position includes exerting a clockwise rotational force on the linkage system via a hydraulic system (via 26; from fig. 4A to fig. 4D), the hydraulic system operably coupled to the frame and the linkage system, and wherein rotating the bin assembly from the deployed position to the home position includes exerting a counterclockwise rotational force on the linkage system via the hydraulic system (via 26; from fig. 4D to fig. 4A).
Consider claim 20.  Huntoon teaches that rotating the bin assembly from the deployed position to the home position includes reducing an angular velocity of the bin assembly, via a hydraulic system (via internal dampener of 26; see column 11, lines 25-30) or an electric actuator, before the bin assembly is in the home position, the hydraulic system or the electric actuator operably coupled to the frame and the linkage system.
Consider claim 21.  Huntoon teaches a rotating dumper, comprising:  a bin assembly (24) having at least one opening (36) for receiving a container; a frame (22) configured to receive the bin assembly; a linkage system (see fig. 3) operably coupled to the frame and the bin assembly; and a coupling member (64) extending between the linkage system and the frame, wherein, the linkage system is configured to rotate the bin assembly between a home position (fig. 4A), where the bin assembly is disposed within the frame and a first opening (36) of the at least one opening is positioned at a top of the bin assembly, and a deployed position (fig. 4D), where the bin assembly is disposed outside of the frame and the first opening of the at least one opening is positioned at a bottom of the bin assembly.
Consider claim 23.  Huntoon teaches that the linkage system includes a set of bars (set of bars 46, 50, 66, etc. in fig. 3) having a first bar (50), a second bar (74), and a third bar (66), the first bar being rotatably coupled to the frame (at 64) and the second bar (at 84), the second bar being rotatably coupled to the first (at 84) and third (at 94) bars, and the third bar being rotatably coupled to the second bar (at 94) and the frame (at 68).
Consider claim 24.  Huntoon teaches that the first bar has a linear body (50), the second bar has a linear body (74), and the third bar has a body having a J-shape (66, see fig. 3).
Consider claim 29.  Huntoon teaches that the frame includes a plurality of side members (28) and a plurality of cross members (30, 105, 68) extending between the plurality of side members.
Consider claim 31.  As best understood in view of the 35 U.S.C. 112 rejection above, Huntoon teaches that the cross member has rigidity that prevents torsional deformation as the linkage system rotates the bin assembly from the home position to the deployed position (see figs. 4A-4D).
Consider claim 32.  Huntoon teaches a fourth bar (other 50, see fig. 3) that is coupled to the frame opposite the first bar, the fourth bar being rotatably coupled to the cross member (64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huntoon (US 5,772,385).
Consider claim 3.  Huntoon teaches that the linkage system includes a first set of bars (left set of bars 46, 50, 66, etc. in fig. 3) and a second set of bars (right set of bars 46, 50, 66, etc. in fig. 3) including a first bar (50), a second bar (74), and a third bar (66), the first bar being rotatably coupled to the frame (at 64) and the second bar (at 84), the second bar being rotatably coupled to the first (at 84) and third (at 94) bars, and the third bar being rotatably coupled to the second bar (at 94) and the frame (at 68).  Huntoon does not explicitly teach two second bars, one for each of the first and second sets of bars.  It would have been obvious to a person having ordinary skill in the art to modify Huntoon’s container dumper to have two second bars, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Please see MPEP 2144.04(VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One would have been motivated to duplicate the second bar of Huntoon in order to provide redundancy in the event of a failure.
Claims 2, 4, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huntoon (US 5,772,385) in view of Burgers et al. (US 5,288,200), hereafter referred to as Burgers.
Consider claims 2 and 22.  Huntoon teaches that the linkage system is configured to rotate the bin assembly between the home position and the deployed position, but does not explicitly teach 180 degrees of rotation.  Burgers teaches rotating a bin assembly (19) 180 degrees between a home position (fig. 1a) and a deployed position (fig. 1c).  It would have been obvious to a person having ordinary skill in the art to modify Huntoon’s container dumper to rotate the bin assembly 180 degrees as taught by Burgers in order to dump bulk material vertically or to align the bin assembly with a vertical receiver.
Consider claim 4.  As best understood in view of the 35 U.S.C. 112 rejection above, Huntoon teaches that the first bar has a linear, elongate body (50), the second bar has a body having a J-shape (74, along length of 74 and around 94), and the third bar has a body having a Y-shape (66, see fig. 3).
Consider claim 15.  Huntoon teaches rotating the bin assembly from the home position to the deployed position and rotating the bin assembly from the deployed position to the home position, but does not explicitly teach 180 degrees of rotation.  Burgers teaches rotating a bin assembly (19) 180 degrees between a home position (fig. 1a) and a deployed position (fig. 1c) and rotating the bin assembly 180 degrees between the deployed position and the home position (see column 6, line 67).  It would have been obvious to a person having ordinary skill in the art to modify Huntoon’s container dumper to rotate the bin assembly 180 degrees as taught by Burgers in order to dump bulk material vertically or to align the bin assembly with a vertical receiver.
Claims 5-8, 13, 19, 25-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Huntoon (US 5,772,385) in view of Maile (US 9,089,147 B2).
Consider claims 5, 7, and 8.  Huntoon teaches a hydraulic system or an electric actuator that is operably coupled to the linkage system and the frame, the hydraulic system including a plurality of pistons (26, 100) and is configured to operate the plurality of pistons such that an angular velocity of the bin assembly is reduced before the bin assembly is in the home position (via internal dampener; see column 11, lines 25-30).  Huntoon does not explicitly teach a hydraulic fluid reservoir, a pump, a plurality of hoses, and a controller.  Maile teaches a hydraulic system including a hydraulic fluid reservoir (17), a pump (7), a plurality of hoses (connecting hydraulic elements shown in fig. 4), and a controller (“control system”) configured to operate such that the bin assembly shakes at or before the bin assembly is in a deployed position (see column 10, lines 26-27).  It would have been obvious to a person having ordinary skill in the art to modify Huntoon’s hydraulic system with a hydraulic fluid reservoir, a pump, a plurality of hoses, and a controller as taught by Maile in order to provide pressurized hydraulic fluid to the pistons under control.
Consider claim 6.  Huntoon teaches that a first piston (26) of the plurality of pistons is operably coupled to the first set of bars and is operably coupled to the second set of bars, such that actuation of the first piston of the plurality of pistons causes the first and second sets of bars to rotate thereby causing the bin assembly to rotate.  Huntoon does not explicitly teach separate pistons for each of the sets of bars.  It would have been obvious to a person having ordinary skill in the art to modify Huntoon’s hydraulic system to have a piston operably coupled to each of the sets of bars, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Please see MPEP 2144.04(VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One would have been motivated to duplicate the piston of Huntoon in order to lift a heavier load or to provide redundancy in the event of a failure.
Consider claim 13.  Huntoon does not explicitly teach a sensor as claimed.  Maile teaches at least one sensor (“position sensor”) disposed on a frame and communicatively coupled to the controller, the at least one sensor configured to detect an angular position of the bin assembly (see column 6, lines 21-22).  It would have been obvious to a person having ordinary skill in the art to modify Huntoon’s hydraulic system with a sensor as taught by Maile in order to provide feedback to the controller about the position of the bin assembly.
Consider claim 19.  Huntoon teaches rotating the bin assembly from the home position to the deployed position via a hydraulic system (26) operable coupled to the frame and the linkage system, but does not teach shaking the bin assembly at or before the bin assembly is in the deployed position.  Maile teaches shaking a bin assembly at or before the bin assembly is in a deployed position (see column 10, lines 26-27).  It would have been obvious to a person having ordinary skill in the art to modify Huntoon’s method with the step of shaking the bin assembly in order to loosen bulk material which may be stuck in the bin assembly.
Consider claims 25, 27, and 28.  Huntoon teaches a hydraulic system or an electric actuator that is operably coupled to the linkage system and the frame, the hydraulic system including a piston (26) and is configured to operate the piston such that an angular velocity of the bin assembly is reduced before the bin assembly is in the home position (via internal dampener; see column 11, lines 25-30).  Huntoon does not explicitly teach a fluid reservoir, a pump, a plurality of hoses, and a controller.  Maile teaches a hydraulic system including a fluid reservoir (17), a pump (7), a plurality of hoses (connecting hydraulic elements shown in fig. 4), and a controller (“control system”) configured to operate such that the bin assembly shakes at or before the bin assembly is in a deployed position (see column 10, lines 26-27).  It would have been obvious to a person having ordinary skill in the art to modify Huntoon’s hydraulic system with a fluid reservoir, a pump, a plurality of hoses, and a controller as taught by Maile in order to provide pressurized hydraulic fluid to the pistons under control.
Consider claim 26.  Huntoon teaches that the piston (26) is operably coupled to the set of bars such that actuation of the piston causes the set of bars to rotate thereby causing the bin assembly to rotate (see figs. 4A-4D).
Consider claim 30.  Huntoon does not explicitly teach a sensor as claimed.  Maile teaches at least one sensor (“position sensor”) disposed on a frame and communicatively coupled to the controller, the at least one sensor configured to detect an angular position of the bin assembly (see column 6, lines 21-22).  It would have been obvious to a person having ordinary skill in the art to modify Huntoon’s hydraulic system with a sensor as taught by Maile in order to provide feedback to the controller about the position of the bin assembly.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The attached PTO-892 lists references which teach various rotating container dumpers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652